internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03 plr-104228-03 date date x a d1 d2 d3 state dear this letter responds to your letter dated date and subsequent correspondence written on behalf of x as x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted provides that x was incorporated under state law on d1 a x’s sole shareholder intended for x to be treated as an s_corporation from d1 x filed a form_2553 election by a small_business_corporation to be effective d1 however the form_2553 election by a small_business_corporation was not timely received and x’s s election did not become effective until d2 plr-104228-03 x filed a form_1120s u s income_tax return for an s_corporation for its taxable_year beginning d1 its taxable_year beginning d2 and its taxable_year beginning d3 law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that such election shall be effective for the current taxable_year if it is made during the preceding_taxable_year or before the 15th day of the third month of the current taxable_year sec_1362 provides that an election made after the 15th day of the third month of the current taxable_year shall be treated as having been made for the following taxable_year sec_1362 provides that if an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make a timely s election thus we conclude that x is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of d1 within days of the date of this letter then such election shall be treated as timely made for x’s taxable_year beginning d1 a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of this case under any other provision of the internal_revenue_code specifically we express or imply no opinion on whether x is eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-104228-03 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to x sincerely yours james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
